Allowable Subject Matter
Applicant’s Amendment filed on 06/16/2022 have been fully considered. Claims 1-20 are allowed. 

Reasons for Allowance
Examiner has carefully reviewed the arguments presented in the submission dated 06/16/2022. Examiner is convinced that the prior art applied and/or of record, do not alone or in combination teach the claimed invention. The following is an examiner’s statement of reasons for allowance. 

The claimed invention recites the following features and they are not found in the prior art. Claim 1 of current application recites:
“.. wherein the generation of the event id, the insertion of the record into the event log, and the streaming the notification thereof is performed by one or more first data processors implemented by the one or more physical U.S. App. No. 16/264,367Attorney Docket No. 8665-0153 (4181US)processors and the accessing the stream records is performed by one or more second different data processors implemented by the physical processor, monitor respective shards of the plurality of shards for records having an expiration time indicating that a corresponding temporary reservation has expired, by the one or more second different data processors..”

Examiner has determined that Lautenschlaeger et al., US 2020/0110826, alone, or in combination with Asano, US 2013/0194604 and Vedula, US 2015021345 do not teach or suggest each and every limitation of claim 1 where a method of configuring distributed processing arrangement in numerous locations to support higher throughput scenarios than other non-relational database techniques for temporary reservations.

All independent claims recite the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/     Examiner, Art Unit 2154    

/HOSAIN T ALAM/     Supervisory Patent Examiner, Art Unit 2154